Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 24, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149339 & (11)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  EDITH BUGBEE, Guardian and                                                                             David F. Viviano,
  Conservator of DONALD KERR,                                                                                        Justices
  L.I.P./P.P.,
               Plaintiff-Appellee,
  v                                                                SC: 149339
                                                                   COA: 318926
                                                                   Saginaw CC: 13-019836-AV
  ROBERT BENNETT,
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 11, 2014 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 24, 2014
         h0616
                                                                              Clerk